Citation Nr: 1217780	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-36 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In December 2009 and April 2011, the Board remanded the case for additional development including an examination and etiology opinion.  As the requested development has substantially been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

When the appeal was remanded in April 2011, the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus were also remanded.  Those claims were granted by VA in a March 2012 rating decision, and no further appeal regarding the effective date or the disability rating assigned has been filed.  Therefore, these issues are no longer before the Board.


FINDING OF FACT

A chronic low back disability was not present during active duty, low back arthritis was not manifest to a compensable degree within one year of separation from active duty, and the current low back disability is unrelated to a disease, injury, or event of active service origin. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met, nor may degenerative changes of the low back be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post-adjudication VCAA notice by letters, dated in December 2005 and December 2009.  The Veteran was notified of the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The December 2009 VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

To the extent the VCAA notice in December 2009, regarding notice of the elements of a claim and specifically the provisions for the effective date of a claim and for the degree of disability assignable, was provided after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statements of the case, dated in February 2011 and March 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was offered the opportunity of a personal hearing, but he declined a hearing.  The RO obtained the service treatment records and VA records.  The Veteran submitted various private records such as statements from his chiropractors, which are dated in December 2007.  He has not identified any additional records for the RO to obtain on his behalf.  

Further, the Veteran was afforded VA examinations in February 2009 and May 2011 to substantiate the claim of service connection for a low back disability.  38 U.S.C.A. § 5103A(d).  The examiners provided addendum reports concerning etiology of the diagnosed low back disability in April 2009, January 2010, and August 2011.  As the VA examiners, particularly the latter examiner, considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds the examinations and opinions adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

In that regard, the Board acknowledges that the VA examiner in August 2011 did not specifically address credibility issues regarding the Veteran and his assertions relative to the cause or etiology of his claimed low back disorder, as directed in the Board remand of April 2011.  Nevertheless, it is in the Board's province to assess the credibility of and decide how much weight is to be given to evidence.  The issue of the Veteran's credibility will be discussed more fully in the decision below.  In any case, as the Board ultimately finds that the Veteran lacks credibility based on a review of the totality of evidence, the fact that the VA examiner did or did not explicitly note whether there were any questions concerning the Veteran's credibility at the time of examination is harmless error and not prejudicial to the Veteran.  In short, there was substantial compliance with remand directives, and to delay this case to obtain further comment from the examiner regarding the Veteran's credibility would be pointless as there is no "reasonable possibility" that such assistance would aid the Veteran's claim.  38 U.S.C.A. § 5103A(d).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
Where a veteran served 90 days or more of continuous, active military service and a certain chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the record does not show, that the claimed disability was the result of participation in combat with the enemy. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

In statements, the Veteran asserts that he injured his lower back in a single incident when he slipped and fell.  In his initial claim filed in October 2005, he indicated that his lower back condition began with a fall during the winter of 1962.  In a December 2007 statement, he alleges that he has been treated for lower back pain from the mid-1960s to the present time by many different doctors, who gave him pain pills and muscle relaxants.  He stated that at discharge from service, a medic gave him several large bottles of Darvon that lasted him for several years.  In a statement dated in August 2005, a friend of the Veteran indicated that he met the Veteran in 1964, that he observed the Veteran in pain on many occasions since then, and that the Veteran had related to him that while in the Army in Kansas a sergeant had pushed him on an icy sidewalk, causing him to fall and land on his butt on some steps.  

Service personnel records show that the Veteran served in the Army from March 1960 to March 1963.  Service treatment records show that in May 1961 while stationed at Ft. Leavenworth, Kansas, the Veteran was seen at Munson Army Hospital for a complaint of back pain over the last two weeks, which was worse upon arising in the morning.  There was no mention of an injury or trauma.  The diagnosis was lumbosacral sprain and the Veteran was restricted to quarters that day.  He was prescribed Robaxin and Darvon.  The next day, he was to continue quarters over the weekend.  Two days after that, the Veteran was sent back to duty.  It was reported at that time that he was doing much better, that he was to continue his previous medication, and that physical therapy was advised.  A clinical record sheet summarized that the Veteran spent three days in quarters for lumbosacral sprain with no injury involved.  Thereafter, the Veteran was seen numerous times at Munson Army Hospital for various ailments, none of which concerned his low back.  At the time of a separation physical examination in February 1963, the Veteran completed a report of medical history on which he denied having any arthritis or any bone, joint, or other deformity.  He also denied having ever worn a back brace or back support.  His spine was clinically evaluated as normal at that time.  When the Veteran was discharged from service in March 1963, he certified that there had been no change in his physical condition since his physical examination the previous month.  

On the basis of the service treatment records alone, while the Veteran was treated for a lumbosacral sprain over three days, the condition was not shown to have persisted after that and the Veteran was returned to duty within three days.  He was thereafter seen for many other complaints but none of those complaints pertained to his low back.  Significantly, he did not report a low back problem at the time of separation from service.  Thus, a chronic low back disability was not shown to have had onset during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (showing inception in service) is not established.  

Alternatively, a showing of continuity of symptomatology after service can also support the claim.  38 C.F.R. § 3.303(b).

Private and VA medical records do not show that a low back disability was manifest until many years after the Veteran's discharge from service in March 1963.  Private X-rays of the lumbar spine in January 1994 show very slight lumbar scoliosis, which was reportedly very similar to a previous examination in December 1990.  Private X-rays of the lumbosacral spine in June 1995 show small marginal osteophytes at L1-2.  (Notably, the same physician interpreted both sets of private X-rays, but there was no finding of scoliosis on the latter X-rays.)  VA outpatient records from 2002 show findings of chronic low back pain on musculoskeletal evaluations.  On a July 2002 examination to establish care with VA, the Veteran reported his plans to file a claim of service connection on the basis that in service he was pushed down by a sergeant, landing on his tailbone, which resulted in treatment for a back condition.  Following examination, the diagnoses did not include a low back condition.  X-rays of the lumbosacral spine taken in July 2002 were normal.  VA outpatient records in December 2002 relate a history of low back pain, with the pain varying dependent upon activity.  In June 2003 and December 2004, VA outpatient records note the Veteran's history of having been pushed down by a sergeant in service and of landing on his tailbone, for which he received treatment; the current diagnosis was that of lumbago.  

Private records show that the Veteran underwent a total body bone imaging study in March 2006, the results of which showed osteoarthritic changes involving L4-5 facet joints bilaterally (it was noted, too, that facet joint arthritis on the left side was a new finding when compared to a prior study in April 2004).  In statements dated in December 2007, chiropractors from two different private clinics noted that the Veteran's condition was degenerative in nature and that he had been treated since January 2004 for chronic lumbosacral and lumbar segmental dysfunction.  

As just described, there were no documented complaints, clinical findings, or diagnosis of a low back disability until decades after the Veteran's service discharge in 1963.  Private medical records in the file are dated back to 1991, showing treatment for various ailments other than his low back, but there is no contemporaneous record showing that the Veteran - when he had the opportunity - reported any history of back symptoms since service.  Therefore, based on the foregoing, the medical evidence does not show that there is continuity of symptomatology after service to support the Veteran's claim. 

In statements, the Veteran contends that he injured his low back in service as a result of a fall on his tailbone and that he has had problems with low back pain ever since then.  He also submitted a copy of a general statement, dated in June 1964, in which he pledged to hold a certain ranch (presumably, his employer) "free and harmless for any injuries to my lower back" on account of having sustained an injury during service at Ft. Leavenworth.  He submitted statements from three friends, who indicated that they witnessed the Veteran having problems with low back pain in the 1960s and 1970s.  One friend indicated that he has known the Veteran for over 40 years, that is, since 1964, and that in that time the Veteran suffered from a sore back and informed him that he was pushed on an icy sidewalk and fell in service.  Another friend indicated that he met the Veteran in 1972 when the Veteran worked for his father, and the Veteran had once told him he had hurt his back from a fall in service.  

The Board, as fact finder, must determine the probative value or weight of the statements in deciding whether there is continuity of symptomatology.   

After service, the evidence against continuity of symptomatology shows that the first abnormal finding - scoliosis - related to the low back was documented by X-ray in 1994, and such finding was perhaps identified as early as 1990.  Complaints relative to low back pain were documented from 2002.  Notwithstanding the fact that subsequent X-rays interpreted by the same physician in 1995 did not disclose scoliosis, or that X-rays taken at the VA in July 2002 were normal, the initial abnormal X-ray finding and documented complaint of low back pain are decades after the Veteran's military discharge.  The absence of continuity of symptoms for this prolonged period of time without medical complaint is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b).

Furthermore, the claims file contains private medical treatment records dated from 1991, showing treatment for numerous ailments, but the records are silent as to any complaints related to the low back.  In other words, over the years when the Veteran sought treatment for various health concerns, he is not shown to have complained of low back problems that he now alleges he had all along.  When the Veteran had the lower spine X-rays taken in 1994 and 1995, the records disclosed no reason for what may have prompted such tests, nor do the records show any report of a history of low back problems since the time of service.

It is also noted that the Veteran in his initial claim stated that the onset of his low back disability during service occurred in the winter of 1962, when he stated he was pushed on an icy sidewalk, but the service treatment records substantiate that the only complaint related to the low back was made in May 1961.  In other words, the Veteran's current statements are inconsistent with evidence contemporaneous with service, and the fact that the statements are asserted more than 40 years after service also calls into question the accuracy of the Veteran's memory.  Moreover, the contemporaneous evidence in May 1961 indicated that there was no injury or trauma involved, nor had the Veteran reported any injury prior to his treatment for a lumbosacral sprain.  There was also no report of a back injury at the time of separation from service when the Veteran had an opportunity to report his medical history.  Even the general statement dated over a year after service in June 1964, in which the Veteran agreed to hold harmless his employer for any injuries to his lower back because he had sustained an injury in service, does not serve to show that he had an ongoing low back condition at that time.  The Veteran's current allegations stem from a claim of a low back injury during service, and he has not reconciled his current claims of a low back injury in service to the record contemporaneous with service that clearly states an injury was not involved prior to treatment for sprain.  

It is noted that the Veteran is competent to report observable symptoms such as low back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Nonetheless, to the extent that the Veteran is claiming continuous low back symptomatology since an injury during active service, the Veteran is not credible.  For the reasons just explained - self interest, inconsistent history and complaints, and inconsistency with other evidence submitted - the lay evidence of continuity lacks credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).  Here, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  

As for the statements of the lay witnesses, their recollection of the Veteran's back pain after service was rather vague and unaccompanied by such details as when they observed the symptoms and whether the same symptoms had been continuous from the time the Veteran left service.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As earlier noted, in weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, as previously shown, the lay evidence lacks credibility.  

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran and lay witnesses.  That is, the preponderance of the evidence is against the claim of service connection for a disability of the low back based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board now turns to the question of whether service connection for a low back disability may be granted on the basis that the disability is related to service, even if first diagnosed after service when considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  Here, there is no diagnosis of a chronic low back disability until many decades after service.  Further, there is no competent evidence in the record that links any current low back disability to an injury or disease or event in service. 

The record contains opinions furnished by two different VA examiners in regard to the question of whether the Veteran's current low back disability, diagnosed as chronic functional lumbar strain and as low back pain secondary to strain and age-related degenerative changes, is related to his period of service.  Neither of the examiners provided a favorable opinion, especially the latter opinion dated in August 2011 that was obtained because the earlier opinions rendered by another examiner in April 2009 and in January 2010 were based on speculation.  The examiner in August 2011, in view of his physical examination of the Veteran in May 2011 and his review of the claims file to include the previous VA examiner's findings and specific notations of service treatment records, opined that the Veteran's current low back strain and degenerative changes were more likely than not related to his age and current muscular imbalances and strains.  In formulating his opinion, the VA examiner accounted for the significant facts in the record and provided a rationale, referring to the documents in the file, particularly service treatment records that did not show trauma or significant pathology to the spine.  The examiner opined without speculation and noted that his conclusion was based on the information that was currently available.  There is no other medical opinion to the contrary in the record.  

While the Board accords this VA opinion more probative weight than the earlier VA opinion in January 2010 that attempted to "make a scientifically accurate determination regarding causation, relationships, etiology or origins of back problems without resorting to mere speculation," it is noteworthy to point out various factors the first examiner listed that led to his speculative opinion.  The examiner stated that there were certain and "vast unknowable" variables presented in this case, such as musculoskeletal wear and tear from the Veteran's post-military activities, his general health and lifestyle behaviors, vocational and environmental influences, hereditary and/or typical aging musculoskeletal processes, being overweight (the Veteran presently had a body mass index of 38), and a history of overuse.  In preparing his August 2011 report, the second VA examiner explicitly noted that he had reviewed the January 2010 report.  

As for the Veteran's statements attributing his current low back disability to service, although he is competent to describe symptoms, the diagnosed low back disability is not a condition under case law where lay observation has been found to be competent.  Therefore, the determination as to whether the current low back condition was present during active service or is related to an injury or disease of service origin therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, lay evidence can be competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe symptoms, which he can observe, the diagnoses of a low back strain with degenerative changes is not a simple medical condition because the disability is not a condition the Veteran as a lay person can identify based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of a lumbar strain with degenerative changes. 

As the current low back disability is not a simple medical condition, the Board rejects the Veteran's statements as competent evidence to substantiate that his current disability of the low back, first documented many years after service, was present in service.  And although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any such evidence that establishes a diagnosis of a chronic low back disability before 2002 or probative evidence that a medical professional related his low back disability to an injury, disease, or event in service.  

Additionally, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

In this case, the cause of the low back strain with degenerative changes of the lumbar spine cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the cause of the current low back disability.  As the Veteran's lay opinion on causation is not competent evidence, the Veteran's opinion is not admissible as evidence.  Rather, the competent evidence of record (that is, the diagnosis and opinion of the VA examiner) opposes rather than supports the claim. 

As the preponderance of the evidence is against the claim based on either continuity of symptomatology under 38 C.F.R. § 3.303(b) or a disability first diagnosed after service under 38 C.F.R. § 3.303(d), the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

As for presumptive service connection for arthritis as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309, degenerative changes in the Veteran's low back were first documented no earlier than 2004.  A total body bone imaging study in March 2006 noted osteoarthritic changes involving the L4-5 facet joints bilaterally, and the report of the study noted that a comparison of the findings with a prior study in 2004 showed similar results except that the changes were previously only shown in the right side.  This finding of degenerative changes is well beyond the one-year presumptive period after discharge from service in 1963, for presumptive service connection as a chronic disease.  Even if the X-ray findings of small osteophytes at L1-2 in 1995 were to signal the onset of arthritis, although such findings were not shown on the 2006 body bone study, it is still beyond the one-year presumptive period after discharge from service in 1963, for presumptive service connection as a chronic disease.

Thus, the preponderance of the evidence is against the claim on this theory of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. §§ 3.307 and 3.309; 38 U.S.C.A. § 5107(b). 

For the reasons articulated above, service connection for a low back disability, considering the applicable theories of service connection, is not established. 


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


